1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RICARDO VELASQUEZ,                              )   Case No.: 1:15-cv-01288-AWI-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER REQUIRING PARTIES TO FILE A
                                                     )   FURTHER JOINT REPORT
13          v.                                       )
                                                     )   [120-DAY DEADLINE]
14   STU SHERMAN, Warden,                            )
                                                     )
15                  Respondent.                      )
                                                     )
16                                                   )
17          In their most receive joint report, the parties provide little information about the progress made
18   in determining whether formal discovery is needed or whether an evidentiary hearing should be
19   scheduled. (Doc. 62) However, they seem optimistic that within 120 days they will be better
20   positioned to determined how the case will move forward. Id. at 2. Thus, the Court ORDERS:
21          1.      The Court sets a status conference on November 29, 2021 at 9:00 a.m. Counsel SHALL
22   file a joint report no later than November 15, 2021, which details the status of further factual
23   development and whether Petitioner has been able to obtain all necessary information, or whether
24   Petitioner will seek leave to conduct formal discovery and whether an evidentiary hearing is required.
25
26   IT IS SO ORDERED.
27
        Dated:     July 14, 2021                             _ /s/ Jennifer L. Thurston
28                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
